Citation Nr: 1206428	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral strain. 

2.  Entitlement to service connection for tendonitis of the left hip. 

3.  Entitlement to service connection for tendonitis of the right hip.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1984 under honorable conditions, and from November 1984 to February 1988 under dishonorable conditions. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Officer (RO) in Albuquerque, New Mexico, which denied the benefits sought on appeal.  This matter was remanded by the Board in May 2006 and June 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for low back disability and bilateral hip disabilities.  In the June 2009 remand, the Board determined that further development was necessary with respect to the issues on appeal.  Specifically, the Board directed the RO to forward the claims file to VA orthopedist for an opinion and/or examination concerning the etiology of the Veteran's lumbosacral strain and left and right hip disabilities.  The Veteran was afforded a VA examination in February 2010.  Although it appears that an orthopedic surgeon signed the examination report, the examination was actually performed by a physician's assistant as opposed to an orthopedist as directed in the Board's remand.  The examiner opined that she could not identify the etiology of the Veteran's claimed conditions without resorting to mere speculation.  The only rationale provided for this opinion was that there was no documentation of any treatment while in service.  Nevertheless, as pointed out in the Board's prior remand, March 1978 service treatment records indicated that the Veteran reported low back pain from shoveling snow.  Further, October 1983 service treatments records indicated that the Veteran complained of painful hips and was diagnosed with tendonitis of the left hip. 

The United States Court of Appeals for Veterans Claims' (Court) recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the February 2010 VA examiner did not fully explain why she was unable to render an opinion without resorting to speculation and appeared to rely on the incorrect finding that there was no treatment in service, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Accordingly, while the Board regrets further delaying appellate review, in order to comply with its prior remand, the Veteran must be provided an adequate VA examination with an orthopedist.  See Stegall v. West, 11 Vet.App. 268 (1998).   

Moreover, the Veteran has asserted that his low back and hip disabilities are due to his duties in service, which purportedly included laying down railroad tracks, repairing runways, cleaning artillery ranges and landscaping.  A July 2006 private opinion by W.H., M.D. reiterated this claim by the Veteran.  Importantly, an October 2007 private opinion from P.S., D.C. indicated  that he had treated the Veteran from approximately 1988 to 1994 for chronic work related injuries causing back and hip injuries.  These injuries were of a bending, lifting, overuse syndrome associated with manual labor.  Accordingly, given that these disabilities have been attributed to certain manual labor duties and that he began treatment shortly after his discharge from service, the Board finds that the Veteran's service personnel records should be obtained to determine whether such duties were performed during the course of his service.  

Lastly, it appears that the Veteran received continuous treatment at the VA for his disabilities.  However, the most recent VA treatment records associated with the record are from March 2011.  In light of the need to remand for other matters, the RO should associate all VA treatment records from March 2011 to the present with the Veteran's record. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's service personnel records and associate them with the claims file.  

2.  The RO should associate all VA treatment records from March 2011 to the present with the Veteran's record. 

3.  The Veteran should be scheduled for a VA  examination with an orthopedist to determine the nature, extent and etiology of any currently manifested low back and bilateral hip disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disability and bilateral hip disabilities are related to service.  In providing the opinion, the examiner should specifically address the incidents documented in the service treatment records, any of the Veteran's duties that required manual labor and the private opinion attributing the Veteran's disabilities to such duties.  A detailed rationale for all opinions expressed should be provided.  

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


